 



Exhibit 10.52
LICENSE AGREEMENT
This License Agreement (“Agreement”) is dated and effective as of the last
signature date below (“Effective Date”), and is made by and between (1) the
UNIVERSITY COLLEGE CARDIFF CONSULTANTS LIMITED (“CARDIFF”), a company
incorporated under the laws of England and Wales whose address is 30-36 Newport
Road, Cardiff, CF24 0DE, United Kingdom, (2) CARDIFF UNIVERSITY (“the
UNIVERSITY”), whose principal office is at 30-36 Newport Road, Cardiff, CF24
0DE, (3) Katholieke Universiteit Leuven, more specifically its Rega Institute
for Medical Research, having offices at Minderbroedersstraat 10, B-3000 Leuven,
Belgium, represented for the purpose of this Agreement by K.U. Leuven Research &
Development, with headquarters in Belgium at 3000 Leuven, Minderbroedersstraat
8A, (represented by Prof. Dr. ir. K. Debackere, Managing Director and P. Van
Dun, General Manager) (“KUL”) and (4) INHIBITEX, INC., a Delaware corporation
whose address is 9005 Westside Parkway, Alpharetta, GA 30004 (“Inhibitex”).
     In consideration of the mutual covenants and promises contained in this
Agreement and intending to be legally bound, the parties agree as follows:
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION, PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.
ARTICLE 1. DEFINITIONS

1.1.   “Affiliate” means any corporation or non-corporate entity that controls,
is controlled by, or is under common control with a Party to this agreement. A
corporation or non-corporate entity is to be regarded as in control of a
corporation if it owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock of the other corporation, or (i) in the
absence of the ownership of at least fifty percent (50%) of the voting stock of
a corporation or (ii) in the case of a non-corporate business entity, or
non-profit corporation, if it possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such corporation
or non-corporate entity, as applicable. For purposes of this Agreement, an
entity can be either an Affiliate or a Sublicensee, but not both. If an entity
meets the definition of “Affiliate,” it shall be treated herein as an Affiliate
for all purposes, even if it has also entered into a Sublicense.   1.2.  
“Field” means any and all anti-viral uses including but not limited to
prophylaxis, diagnosis or treatment of a condition, infection or disease
associated with a virus.   1.3.   “Licensed Patents” means the (i) patent
applications listed in Appendix A, (ii) United States patents that may issue
from the patent applications listed in Appendix A and from divisionals and
continuations and continuations-in-part of such United States patents and patent
applications, (iii) all foreign counterparts of such patent applications, and
all patents that issue thereon anywhere in the world, including reexamined and
reissued

Page 1 of 31



--------------------------------------------------------------------------------



 



  patents. Licensed Patents shall also mean (iv) with respect to the matters
described in clauses (i), (ii) and (iii) above, all provisionals, renewals,
re-examinations, patents of addition, supplementary protection certificates,
extensions, restorations of patent terms, letters of patent, registration or
confirmation patents and reissues of such patents or patent applications.   1.4.
  “Licensed Product” means any product, service, or process in the Field, the
manufacture, use, or sale of which, but for the license granted herein, would
infringe at least one Valid Claim.   1.5.   “Licensee” means Inhibitex, Inc. and
its Affiliates.   1.6.   “Net Sales” means, subject to paragraph 3.2(c), the
gross amount paid to and received by Licensee as consideration for the sale by
Licensee of Licensed Product in an arms length transaction to any third party
that is not an Affiliate, less the following deductions:

  (a).    credits actually given for rejected, defective, recalled, or returned
Licensed Product or because of charge backs, refunds, rebates, or retroactive
price reductions;     (b).    freight and insurance costs and any other outbound
transportation charges, if separately stated on the invoice or purchase order or
other document of sale paid by the customer; and     (c).    excise taxes and
customs duties included in the invoiced amount;     (d).    other taxes
(including but not limited to tariffs, duties, excises, sales, value added,
consumption or other taxes) imposed and paid in connection with the production,
sale, use, or delivery of Licensed Products (consistent with industry practice);
and     (e).    customary cash discounts, rebates or charge backs actually
granted, allowed, taken or incurred in connection with the sale of such Licensed
Product, or granted or given to or imposed by governmental authorities and
managed care systems (that is, systems that integrate the financing and delivery
of healthcare services to covered members, including but not limited to,
pharmacy benefit managers (PBMs), prescription drug plans (PDPs), health
maintenance organizations (HMOs), preferred provider organizations (PPOs),
independent practice associations (IPAs) and other similar healthcare
organizations), wholesalers and other distributors, buying groups, health care
insurance carriers, pharmacy benefit management companies, health maintenance
organizations or other institutions or health care organizations (including,
without limitation, any payments in respect of sales to any governmental
authorities or with respect to any government-subsidized program or managed care
organization and any discounts and rebates for any program for the benefit of
low income, uninsured or other patients who receive the opportunity to receive
Licensed Products at discounted prices).

    In the case of sales of Licensed Products other than at arm’s length (other
than supplies of Licensed Products to the UNIVERSITY) Net Sales will be
equivalent to the price at which Licensed Products would have been invoiced in a
sale at arm’s length less deductions referred to in (a) to (e) above. Transfers
among Affiliates are not considered sales and are not included in Net Sales;
however the number of transfers shall be reported to CARDIFF in the reports of
sales described in Article 4 below.

Page 2 of 31



--------------------------------------------------------------------------------



 



1.7.   “Parties” means CARDIFF, the UNIVERSITY, KUL and Inhibitex. Party means
one of CARDIFF, the UNIVERSITY, KUL and Licensee.   1.8.   “Patent Expenses”
means the reasonable actual and documented out of pocket documented costs paid
to third parties by CARDIFF in prosecuting and maintaining the Licensed Patents.
  1.9.   “Sublicense” means a grant of all or part of the rights to Licensed
Patents that are granted to Licensee by this Agreement, made by (a) Licensee;
(b) a person or entity that has licensed such rights from Licensee; or (c) by a
person or entity that has received such rights from a person or entity that
licensed such rights from Licensee.   1.10.   “Sublicensee” means any person or
entity entering into a Sublicense.   1.11.   “Territory” means the world.  
1.12.   “Valid Claim” means a claim in an unexpired patent or patent application
included in the Licensed Patents, so long as such claim shall not have been
irrevocably abandoned or held invalid in an unappealed or unappealable decision
of a court or other authority of competent jurisdiction; it being understood
that, if a claim of a pending patent application has not issued as a claim of an
issued patent within eight (8) years after the original filing date of the
pending application containing such claim, such pending claim shall cease to be
a Valid Claim for purposes of this Agreement unless and until such claim becomes
an issued claim of an issued patent. If such claim later issues then royalties
for sales, which but for a license, would infringe the claim shall be paid for
the period beginning on the original filing date of the claim until such time
the claim ceases to be a Valid Claim.

ARTICLE 2. GRANT OF LICENSE AND OPTION

2.1.   Grant. Subject to the reservations in this Article and payment
obligations in Article 3, CARDIFF and KUL grant to Licensee the exclusive right
and license under the Licensed Patents to make, have made, use, import, offer
for sale, and sell in the Territory, Licensed Products during the term of this
Agreement including Licensee’s right to grant sublicenses pursuant to paragraph
2.3. In no event shall this grant take effect until Licensee has paid to CARDIFF
and KUL the initial license payments in paragraph 3.1.   2.2.   Reservation of
Rights.

  (a).    The license granted in paragraph 2.1 is subject to reserved,
non-exclusive licenses of the UNIVERSITY and KUL, transferable to their
not-for-profit academic collaborators, to practice the Licensed Patents in the
Field, only for the purpose of non-commercial scientific inquiry, academic
research, and education. This reservation does not extend to any research funded
by any non-academic or for profit entity. Any materials within the scope of the
Licensed Patents sent to a not-for-profit academic collaborator outside of the
UNIVERSITY or KUL for use in the Field will be sent using a material transfer
agreement stating that the materials and results derived from them will be used
solely for not-for-profit academic purposes and that the materials will not be
transferred to any third party without the express written permission of the
UNIVERSITY or KUL.

Page 3 of 31



--------------------------------------------------------------------------------



 



2.3.   Sublicenses. Licensee may grant sublicenses of any and all rights granted
to Licensee herein, and Licensee may authorize its sublicensees to grant
sub-sublicenses. Such Sublicenses shall not contain terms and conditions that
conflict with those included in this Agreement. Licensee shall provide to
CARDIFF a complete copy of all Sublicenses within thirty (30) days after
execution, subject to confidentiality terms acceptable to the respective
Sublicensee. The existence, terms and conditions of such sublicenses are the
confidential information of Licensee.

  (a).    Licensee shall remain fully responsible for the operations of
Sublicensees that are relevant to this Agreement as if such operations were
carried out by Licensee. Licensee is responsible for payments owed to CARDIFF
and KUL and triggered by activities of Sublicensees such as milestone payments
(Appendix D).     (b).    No fees are owed directly to CARDIFF or KUL by a
Sublicensee as a result of entering into a Sublicense.     (c).    Licensee
shall include, or shall cause to be included, in all Sublicenses a provision
requiring the Sublicensee to indemnify CARDIFF and KUL and maintain liability
coverage to the same extent that Licensee is so required under this Agreement,
and a provision granting CARDIFF the right to audit Sublicensee to the same
extent that CARDIFF may audit Licensee hereunder.     (d).    Upon termination
of this Agreement by both CARDIFF and KUL for any reason, all Sublicences will
terminate. In no event does CARDIFF or KUL have any obligations to a Sublicensee
whatsoever with respect to (i) any past, current, or future obligations Licensee
may have had, or may in the future have pursuant to such Sublicense, and (ii)
any future obligations to Sublicensee beyond those to Licensee in this
Agreement.

2.4.   No Other Obligations. Except as expressly stated in this Agreement, none
of CARDIFF, KUL or the UNIVERSITY faculty, staff, employees, or students are
obligated to report or deliver to Licensee or its Sublicensees under this
Agreement any compounds, derivatives, technical information, know-how, data, or
other tangible materials of any kind related to the Licensed Patents.   2.5.  
New Inventions Outside the Field.

  (a).    Option. If, during the term of this Agreement, Licensee first
conceives of or reduces to practice a new, patentable invention outside the
Field, the manufacture, use, or sale of which, but for a license, would infringe
at least one Valid Claim (“New Invention”), Licensee must inform CARDIFF of such
New Invention in writing within sixty (60) days of its conception or reduction
to practice and CARDIFF and KUL each hereby grant to Licensee an option to
acquire an exclusive, royalty-bearing, commercial license (i) to Licensed
Patents outside the Field only as necessary for Licensee to make, have made,
use, import, offer for sale and/or sell in the Territory the New Invention; and
(ii) to any and all of CARDIFF’s or KUL’s ownership interest (if any) in the New
Invention (the “Option Rights”). The period of Licensee’s option will begin on
the date that Licensee provides written notice to CARDIFF and KUL of the New
Invention and will expire ninety (90) days thereafter (“Option Period”).

Page 4 of 31



--------------------------------------------------------------------------------



 



  (b).    Exercise of Option. At any time during the Option Period, Licensee may
exercise the option by written notice to CARDIFF and KUL, whereupon each of the
following shall be deemed to have occurred effective as of the exercise of such
option: (x) the “Field” shall be deemed to include the New Invention; and
(y) the “Licensed Product” shall be deemed to include the New Invention and,
accordingly, the grant of rights under paragraphs 2.1 and 2.2 and 2.3 shall be
deemed to include right to develop and commercialize the New Invention.

2.6.   No Implied License. The license and rights granted in this Agreement do
not confer any rights upon Licensee as to any patents or technology not
specifically identified in this Agreement as part of Licensed Patents.

ARTICLE 3. CONSIDERATION

3.1.   Initial License Payments and Requirements. The grant of rights and
license to the Licensed Patents set out in paragraphs 2.1 and 2.3 shall only
become effective after Licensee has met the following pre-conditions:

  (a).    Licensee shall, on the Effective Date, pay CARDIFF a non-refundable
up-front one time licensing fee in the amount of [*****]; and pay KUL a
non-refundable up-front one time licensing fee in the amount of [*****]    
(b).    Licensee shall, on the Effective Date, execute the sponsored research
agreement (“SRA”) with UNIVERSITY attached hereto as Appendix H.

3.2.   Royalty for Sales by Licensee. For sales of Licensed Products by
Licensee, or an assignee of this Agreement, CARDIFF and KUL shall be paid the
following royalties:

  (a).    Royalty. Licensee shall pay CARDIFF a royalty of [*****] and KUL a
royalty of [*****] on the total Net Sales of Licensed Products sold by Licensee,
provided that if there is no Valid Claim in a given country that would be
infringed by Licensee but for the license granted herein, then a royalty of
[*****] is owed to each of CARDIFF and KUL on sales of Licensed Products in such
non-patent country, and further provided that no royalty is due in such
non-patent country for any period during which there is a competing product for
sale (i.e. a product which would infringe a Valid Claim if a claim existed in
such non-patent country). Only one royalty shall be paid to each of CARDIFF and
KUL per Licensed Product regardless of the number of Licensed Patents that would
be infringed by the Licensed Product absent the license granted herein. Further,
only one Net Sale of a given Licensed Product shall be subject to a royalty
payment regardless of how many arms length transactions may occur between
manufacture of the Licensed Product and purchase by the final end user. The
royalty shall be increased from [******] to [******] for each of KUL and Cardiff
to the extent that Net Sales in a given year exceed [*****] and to [*****] to
the extent that Net Sales in a given year exceed [*****]     (b).    Calculation
of Royalties. If Licensee’s making, having made, offer for sale or sale of a
Licensed Product would infringe rights of a third party but for a license, then
Licensee may reduce the royalty percentage owed to each of CARDIFF and

Page 5 of 31



--------------------------------------------------------------------------------



 



      KUL on Net Sales of such Licensed Product by any reasonable royalty or
other amounts actually paid to such third party by Licensee on such sale of
Licensed Product for such license, but under no circumstances may Licensee
reduce such royalty percentage by more than [*****] per annum (and any unapplied
amounts may be carried forward for credit as provided above in subsequent
years). For the avoidance of doubt, the Licensee shall calculate any reduction
in the royalty percentage annually and such percentage shall always be applied
to the full royalty due to each of CARDFIFF and KUL under 3.2 (a).     (c).   
Combination Product Royalties. A Combination Product means any pharmaceutical
product which consists of a Licensed Product and one or more other active
compounds and/or active ingredients. In the event a Licensed Product is sold as
part of a Combination Product, the Net Sales from the Combination Product, for
the purposes of determining royalty payments, shall be determined by multiplying
the Net Sales of the Combination Product, during the applicable royalty
reporting period, by the fraction, A/(A+B), where A is the average net sales
price of the Licensed Product when sold separately in finished form and B is the
average net sales price of the other active product(s) included in the
Combination Product when sold separately in finished form, in each case during
the applicable royalty reporting period or, if sales of both the Licensed
Product and the other active product(s) did not occur in such period, then in
the most recent royalty reporting period in which sales of both occurred. In the
event that such average net sales price cannot be determined for both the
Licensed Product and all other active products(s) included in the Combination
Product, Net Sales for the purposes of determining royalty payments shall be
calculated by multiplying the Net Sales of the Combination Product by the
fraction of C/(C+D) where C is the applicable cost of goods amount of the
Licensed Product in the Combination Product and D is the applicable cost of
goods amount of the active product(s) included in the Combination Product. In
the event of any disagreement as to the respective average net sales price or
cost of goods amount in the Combination Product, these amounts shall be
determined by a three member panel of qualified independent third parties, one
chosen by each Party and the third chosen by the first two. The determination of
the panel shall be made within twenty (20) business days following written
submissions by the Parties and a one day oral hearing. The determination of the
panel shall be final and binding on the Parties and the Party whose aggregate
costs of goods calculation is deemed by the panel to be less accurate shall bear
all of the legal costs and expenses associated with such proceedings.     (d). 
  Notwithstanding the foregoing, whether through agreement between the Parties
or through decision by the panel, the royalty due to CARDIFF and KUL on sales of
Combination Products shall not be reduced by more than [*****]of Net Sales of
the Combination Products.

3.3.   Royalty for Sales by Sublicensee. Royalties received by Licensee from a
Sublicensee are subject to paragraph 3.5 and are included in the definition of
“Sublicense Payment” in Appendix C.

Page 6 of 31



--------------------------------------------------------------------------------



 



3.4.   Annual License Maintenance Fees. Licensee shall pay to CARDIFF and KUL an
annual license maintenance fee as set forth in Appendix B no later than thirty
(30) days after each anniversary of the Effective Date; provided, however that
Licensee shall have no obligation to pay an annual license maintenance fee in
any year that royalty payments are greater than the Appendix B amount. Only one
annual license maintenance fee is due to each of CARDIFF and KUL by Licensee in
any calendar year regardless of the number of patents within the Licensed
Patents, and regardless of the number of Sublicensees.   3.5.   Sublicense Fees.
In addition to other payments required under this Article 3, in the event that
Licensee grants a Sublicense under one or more of the Licensed Patents, Licensee
agrees to pay CARDIFF and KUL Sublicense Fees as set forth and defined in
Appendix C. The payment shall be made thirty (30) days following receipt by
Licensee of the relevant payment from the Sublicensee. Sublicense Fees are only
due if and when Sublicense Payments are actually received by Licensee from a
Sublicensee. Notwithstanding the definition of Sublicense and Sublicensee at
paragraphs 1.11 and 1.12 above and paragraph 2.3 (a), no Sublicense Fees are due
or payable to CARDIFF or KUL by Licensee arising from any sublicense granted by
a Sublicensee or any other transaction entered into between a third party and a
Sublicensee of Licensee.   3.6.   Milestone Payments. Licensee agrees to make
milestone payments to CARDIFF and KUL as set forth in Appendix D. Each milestone
payment is owed whether the milestone is achieved by Licensee or by a
Sublicensee. If the milestone is achieved by Licensee, Licensee shall inform
CARDIFF and KUL within thirty (30) days of the event and the payment shall be
made within thirty (30) days of the notice of each event being served to CARDIFF
and KUL. If the milestone is achieved by a Sublicensee, Licensee shall inform
CARDIFF and KUL within sixty (60) days of Licensee’s knowledge of the event and
payment shall be made within thirty (30) days of notice of each event being
served to CARDIFF and KUL.   3.7.   Reimbursement for Patent Expenses. Licensee
shall reimburse CARDIFF for all un-reimbursed Patent Expenses (in no event to
exceed [*****] dollars) in the aggregate) incurred before the Effective Date.
Thereafter, Licensee shall reimburse CARDIFF for all un-reimbursed Patent
Expenses incurred for each patent or patent application within the Licensed
Patents for which Licensee is the only licensee of CARDIFF (excluding
Sublicensees). For Licensed Patents where there are one or more additional
licensees of CARDIFF other than Licensee (excluding Sublicensees), Licensee
shall reimburse CARDIFF a pro rata share of Patent Expenses based upon the
number of aggregate licensees; for example, Licensee would reimburse CARDIFF for
[******] of Patent Expenses incurred for a patent having one other direct
licensee of CARDIFF. Upon entering into the first additional license agreement
for the Licensed Patents other than with Licensee (excluding Sublicensees),
CARDIFF shall reimburse Licensee for [******] of Patent Expenses incurred prior
to the date of that license agreement. As used herein, un-reimbursed Patent
Expenses shall mean CARDIFF has not received, and has no right to receive,
reimbursement of such expenses from any third party. Licensee shall make such
payments within sixty (60) days of CARDIFF’s invoice date.

Page 7 of 31



--------------------------------------------------------------------------------



 



ARTICLE 4. REPORTS AND AUDITS

4.1.   Progress Reports. Within sixty (60) days of each calendar year end,
Licensee shall provide CARDIFF with a written report detailing the current
status of the development of a Licensed Product by Licensee and/or its
Sublicensees.   4.2.   Payment Reports. During the term of this Agreement,
Licensee shall furnish, or cause to be furnished, written reports to CARDIFF
regarding Net Sales of Licensed Products and any Sublicense Fees that include
all applicable information identified in Appendix C and E. Licensee shall
provide these reports within sixty (60) days of each calendar quarter following
the first sale of Licensed Products or entering into a Sublicense (but, in the
case of any Sublicense, such reports shall be due within ninety (90) days of
each calendar quarter following the first sale of Licensed Products).   4.3.  
Audit. Licensee shall keep, and shall cause Sublicensees to keep, accurate
records in sufficient detail such that the amount of any Sublicense Fee or
royalty due and payable to CARDIFF may be verified. During the term of this
Agreement and for a period of one year thereafter, Licensee shall permit CARDIFF
or its qualified representatives to inspect, copy, and audit its books and
records, no more than once per calendar year, with respect only to Sublicense
Payments received or the sale of Licensed Products, upon reasonable notice and
during normal business hours. Such books and records include, but are not
limited to, invoice registers and original invoices; product sales reports;
price lists, sales ledgers; accounting general ledgers; sublicense and
distributor agreements; price lists; product catalogues and marketing materials;
financial statements and income tax returns; sales tax returns; and inventory
and production records and shipping documents. Such examination shall be made at
CARDIFF’s expense. If such examination determines an underpayment of [******] or
more in the amount of royalty or other payments due CARDIFF for any year, then
Licensee shall reimburse CARDIFF for reasonable out of pocket costs associated
with such examination or audit, including any professional fees. Conversely, if
such examination determines an overpayment was made by Licensee, such
overpayments will be refunded or credited against future amounts owed by
Licensee. No separate confidentiality agreement will be required between the
Parties to conduct such an examination or audit provided that any
representatives of CARDIFF agree to be bound by confidentiality terms no less
restrictive than those set forth in Article 10 herein, and the results of the
audit shall be treated as Licensee’s Confidential Information. The Parties agree
that CARDIFF or its representative may keep a copy of all documents provided by
Licensee hereunder and all documents created by CARDIFF or its representative in
connection with such examination or audit for archival purposes.

ARTICLE 5. PAYMENTS

5.1.   Payments and Due Dates. Licensee shall pay to CARDIFF and KUL all
Sublicense Fees and royalties attributable to the period covered by each payment
report under paragraph 4.2 on the date such royalty report is due. All other
payments, if not otherwise specified in this Agreement, shall be paid within
thirty (30) days after the due date. All payments shall be made by wire transfer
to an account designated by each of CARDIFF

Page 8 of 31



--------------------------------------------------------------------------------



 



    and KUL, or in person, via U.S. mail or by commercial carrier and in the
case of CARDIFF to Dr Nick Bourne at the above registered CARDIFF address.  
5.2.   Currency Conversion. All royalties shall be paid in U.S. dollars. If any
Licensed Products are sold for consideration other than dollars, the Net Sales
of such Licensed Products shall first be determined in the currency of the
country in which such sales of Licensed Products were made and then converted to
dollars at a ninety (90) day trailing average published by the Wall Street
Journal (U.S. ed.) for conversion of the foreign currency into dollars on the
last day of the quarter for which such payment is due.   5.3.   Overdue
Payments. Without prejudice to any other rights or remedies to which CARDIFF or
KUL may be entitled whether hereunder, in equity or at law, CARDIFF and KUL
shall be entitled to charge interest on any overdue amounts from the date on
which payment became due until the date on which CARDIFF or KUL received payment
in full (whether before or after judgment has been obtained by CARDIFF or KUL
against LICENSEE) at the interest rate in force pursuant to the Late Payment of
Commercial Debts (Interest) Act 1998 at the time the interest becomes
chargeable. Any payment not made due to a bona fide dispute between the Parties
shall not be considered an overdue payment until such dispute is resolved in
CARDIFF’s or KUL’s favor, at which point the interest due will have accrued as
of the original due date.   5.4.   Termination Report and Payment. Within sixty
(60) days after the date of termination or expiration of this Agreement,
Licensee shall make a final report and payment to CARDIFF and KUL per Articles 4
and 5, respectively.   5.5.   No Refunds or Credits. All amounts paid to CARDIFF
or KUL by Licensee pursuant to paragraphs 3.1, 3.4 and 3.6 shall be
non-refundable. Any amounts paid to CARDIFF or KUL pursuant paragraphs 3.2, 3.3,
3.5, or 3.7 in error or subject to correction shall be refunded or credited
against future payments by Licensee.

ARTICLE 6. COMMERCIAL DILIGENCE

6.1.   Commercial Diligence. Licensee shall use commercially reasonable efforts,
directly or through Sublicensees, to bring one or more Licensed Products to
market. Satisfactory diligence by a Sublicensee shall satisfy the diligence
obligation of Licensee. Without prejudice to any other rights or remedies to
which CARDIFF and/or the UNIVERSITY may be entitled to whether hereunder, at law
or in equity, LICENSEE will use reasonable endeavours to advise CARDIFF and the
UNIVERSITY promptly if it becomes unlikely that it will be unable to meet its
material obligations hereunder.

ARTICLE 7. PATENT PROSECUTION AND MAINTENANCE

7.1.   Patent Prosecution and Maintenance. Licensee shall be primarily
responsible for prosecuting and maintaining the Licensed Patents using patent
counsel reasonably acceptable to both Parties. CARDIFF shall use reasonable
endeavours to cause the inventors on the Licensed Patents to meet their
obligations of disclosure to the U.S. Patent Office. The parties shall enter
into a common interest agreement so that both may

Page 9 of 31



--------------------------------------------------------------------------------



 



    communicate freely with patent counsel. Licensee shall promptly provide
CARDIFF with copies of all filings and correspondence pertaining to patent
prosecution and maintenance activities so as to give CARDIFF reasonable
opportunities to advise and cooperate with Licensee and review and comment on
such patent applications and prosecution documents. Licensee shall consult with
CARDIFF as to the preparation, filing, prosecution, and maintenance of all
Licensed Patents reasonably prior to any deadline or action with the United
States Patent & Trademark Office or any foreign patent office. Licensee and
CARDIFF agree to cooperate with each other during the patent application and
prosecution process. Licensee shall notify CARDIFF in writing of the countries
in which Licensee wishes patent applications to be filed, including but not
limited to national phase filings and registrations in countries from regional
filings. CARDIFF may, at its own expense, file patent applications in those
countries in which Licensee elects not to file. Applications filed in
non-elected countries will be excluded from the Licensed Patents; and the
expenses therefore shall not be reimbursed by Licensee. Upon ninety (90) days
prior written notice, Licensee may advise CARDIFF that it no longer wishes to
continue to prosecute or maintain one or more Licensed Patents in a particular
country. CARDIFF may elect to continue prosecution and maintenance at its own
expense or permit such Licensed Patents in such countries to be abandoned or
lapse. If CARDIFF elects to continue, Licensed Patents in such countries shall
be removed from Licensed Patents.   7.2.   Interferences. Licensee will give
CARDIFF prompt written notice upon the declaration of any interference involving
the Licensed Patents. The Parties shall cooperate in the interference proceeding
using counsel acceptable to both parties unless there is a Sublicense, in which
case the counsel shall be chosen by the Sublicensee. In the absence of a
Sublicense, fees and costs incurred in connection with the interference shall be
deemed to be Patent Expenses and shall be reimbursed as provided herein.
Licensee may terminate its obligation to reimburse for interference expenses
upon ninety (90) days written notice, and the claims or patent at issue shall be
removed from the Licensed Patents in the United States.   7.3.   Patent
Extension. Upon a Party’s request and at Licensee’s pro rata expense CARDIFF
shall apply to the patent office of a given country to have the normal term of
any Licensed Patent extended or restored under a country’s procedure for
extending a patent term where such extension relates to duration of patent
prosecution of such patent application. Licensee shall assist CARDIFF in its
efforts to obtain such extension. If extended, Licensee shall be obligated to
make all payments due under this Agreement through the end of the extended
patent term. If after written notice Licensee affirmatively elects not to
extend, CARDIFF may at its own expense obtain such extension, and the license to
the non-elected extended Licensed Patent under this Agreement will expire upon
expiration of the natural patent term. No other type of extension of the term of
patent rights or exclusive marketing rights shall be sought by CARDIFF or any
licensee of CARDIFF except with the prior written consent of Licensee, which
consent shall not be unreasonably withheld.

Page 10 of 31



--------------------------------------------------------------------------------



 



ARTICLE 8. REPRESENTATIONS, WARRANTIES, DISCLAIMER,
LIMITATION OF LIABILITY, INDEMNIFICATION, AND INSURANCE

8.1.   CARDIFF and KUL Representations. Licensee relies on the following
representations of CARDIFF and KUL in entering into this Agreement. CARDIFF and
KUL each represent that as of the Effective Date:

  (a).    CARDIFF and KUL are each a proprietor of and applicant for the patent
applications listed in Appendix A;     (b).    CARDIFF and KUL have each not
granted any rights in claimed subject matter of the Licensed Patents in the
Field to a third party;     (c).    other than those listed in Appendix A,
CARDIFF and KUL do not jointly own and are not jointly licensed under any
patents or applications relating to the use of HCV protide compounds;     (d). 
  Neither KUL nor CARDIFF has received any notice that a product or process of a
third party is alleged to infringe any issued patent or allowed claim in the
Licensed Patents, and neither KUL nor CARDIFF has given such notice to any third
party;     (e).    all test results relating to the subject matter disclosed in
the Licensed Patents, as well as any and all other data and information at
CARDIFF or KUL relating to the subject matter disclosed in the Licensed Patents,
if requested by Licensee, has been made available to Licensee;     (f).   
CARDIFF and KUL is each compliant with all of its own policies, and with any
laws or regulations of which non-compliance would be material to this Agreement;
    (g).    after reasonable inquiry with Professor Chris McGuigan, CARDIFF is
not aware of any test results or data that has not been provided or disclosed to
Licensee that would reasonably be expected to have a material adverse impact on
Licensee’s evaluation or the development of the inventions disclosed in the
Licensed Patents; and     (h).    after reasonable inquiry with Professor Johan
Neyts, KUL is not aware of any test results or data that has not been provided
or disclosed to Licensee that would reasonably be expected to have a material
adverse impact on Licensee’s evaluation or the development of the inventions
disclosed in the Licensed Patents.

8.2.   CARDIFF and KUL Covenants. CARDIFF and KUL each covenants that during the
term of this Agreement:

Page 11 of 31



--------------------------------------------------------------------------------



 



  (a).    Neither KUL nor CARDIFF will grant any rights in Licensed Patents in
the Field and in the Territory to a third party;     (b).    CARDIFF will
promptly notify Licensee in writing if it receives any notice that any issued
patent or allowed claim in Licensed Patents is invalid or unenforceable;    
(c).    Each of KUL and CARDIFF will promptly notify Licensee in writing if it
receives any written notice wherein a product or process of a third party is
alleged to infringe any issued patent or allowed claim in the Licensed Patents;
and     (d).    Each of KUL and CARDIFF will use reasonable endeavours to
continue to be compliant during the term of this Agreement with all of its own
policies, and with any laws or regulations material to this Agreement.

8.3.   LICENSEE Representations. CARDIFF and KUL each relies on the following
representations of LICENSEE in entering into this Agreement. LICENSEE represents
that as of the Effective Date:

  (a).    LICENSEE is compliant with all of its own policies and with any laws
and regulations of which non-compliance would be material to this Agreement.

8.4.   LICENSEE Covenants. LICENSEE covenants that during the term of this
Agreement:

  (a).    LICENSEE will not use the Licensed Patents for any purpose other than
as stated within this Agreement;     (b).    LICENSEE will not act as an agent
of CARDIFF and/or the UNIVERSITY and not give any indication that it is acting
otherwise than as a principal and not make any representation nor give any
warranty on behalf of CARDIFF or the UNIVERSITY;     (c).    LICENSEE will use
reasonable endeavours to commercialize Licensed Products during the term of this
Agreement;

8.5.   Mutual Representations. The Parties each rely on the following
representations in entering into this Agreement. Each Party represents that as
of the Effective Date:

  (a).    it has the right, power and authority to enter into this Agreement and
to perform its obligations hereunder;     (b).    it has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;     (c).    it has
obtained all necessary consents, approvals, and authorizations of all
governmental authorities and other entities required in connection with entering

Page 12 of 31



--------------------------------------------------------------------------------



 



      into this Agreement, except for those the failure of which to obtain would
not have a material adverse effect; and     (d).    the execution and delivery
of this Agreement, including the grant of licenses or Sublicenses hereunder, and
the performance of such Party’s obligations hereunder do not conflict with or
violate or constitute a default of any requirement of applicable laws or
regulations or with any material contractual obligation of such Party.

8.6.   Mutual Covenants. Each Party covenants that during the term of this
Agreement:

  (a).    it will take all necessary corporate action on its part to authorize
the performance of its obligations hereunder;     (b).    it will use
commercially reasonable efforts to obtain all necessary consents, approvals, and
authorizations of all governmental authorities and other entities (other than
FDA and other comparable product approvals and product pricing approvals)
required in connection with performance of its obligations under this Agreement,
except for those the failure of which to obtain would not have a material
adverse effect; and     (c).    performance under this Agreement, including the
grant of Sublicenses hereunder, and the performance of each Party’s obligations
hereunder will not conflict with or violate or constitute a default of any
requirement of applicable laws or regulations or with any material contractual
obligation of such Party.

8.7.   Disclaimer of Warranties. EXCEPT AS DESCRIBED IN ARTICLE 8, each of KUL
and CARDIFF DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
RELATING IN ANY WAY TO THE LICENSED PATENT RIGHTS OR LICENSED PRODUCTS,
INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND LICENSEE AND ITS SUBLICENSEES ASSUME THE
ENTIRE RISK AND RESPONSIBILITY FOR THE SAFETY, EFFICACY, PERFORMANCE, DESIGN,
MARKETABILITY, AND QUALITY OF ALL LICENSED PRODUCTS. NOTHING CONTAINED IN THIS
AGREEMENT SHALL BE CONSTRUED AS EITHER A WARRANTY OR REPRESENTATION BY CARDIFF
AS TO THE VALIDITY OR SCOPE OF THE LICENSED PATENTS.   8.8.   Limitation of
Liability. Each of KUL, UNIVERSITY and CARDIFF assumes no liability with respect
to infringement of any patent or other intellectual property right of third
parties due to the activities of Licensee or Sublicensees under this agreement
(except with respect to any breach of this Agreement by CARDIFF). In no event
will KUL, UNIVERSITY or CARDIFF, or its regents, trustees, directors, officers,
faculty, students, employees, consultants, and agents (collectively “KUL,
UNIVERSITY and CARDIFF Indemnitees”) be responsible or liable for any direct,
indirect, special, punitive, incidental, or consequential damages or lost
profits to Licensee or Sublicensees,

Page 13 of 31



--------------------------------------------------------------------------------



 



  or any other individual or entity arising from the acts or omissions of
Licensee or Sublicensees regardless of legal theory (except with respect to any
breach of this Agreement by CARDIFF, UNIVERSITY or KUL). The above limitations
on liability apply even though KUL, UNIVERSITY, CARDIFF, or any of KUL and
CARDIFF Indemnitees, may have been advised of the possibility of such damage.
Licensee shall not make any statements, representations, or warranties, or
accept any liabilities or responsibilities whatsoever, with regard to KUL,
UINVERSITY, CARDIFF or KUL and CARDIFF Indemnitees that are inconsistent with
any disclaimer or limitation included in this agreement.   8.9.  
Indemnification. Except with respect to any breach of this Agreement by KUL,
UNIVERSITY or CARDIFF (for which KUL or UNIVERSITY or CARDIFF hereby indemnifies
the Licensee): none of KUL, UNIVERSITY, CARDIFF or KUL or CARDIFF Indemnitees
shall have any liability to Licensee or Sublicensees or any other person or
entity for or on account of (and Licensee agrees and covenants, and agrees to
cause each Sublicensee to agree and covenant, not to sue UNIVERSITY or any KUL
or CARDIFF Indemnitee in connection with) any injury, loss, or damage of any
kind incurred by Licensee or Sublicensees or any other person or entity, whether
direct, indirect, special, punitive, incidental, consequential or otherwise
arising under any legal theory (and further excluding without limitation any
existing or anticipated profits or opportunities for profits lost by Licensee or
Sublicensees), directly arising out of or in connection with or resulting from
(i) any acts or omissions of Licensee or a Sublicensee relating to this
Agreement, Licensee’s or a Sublicensee’s use of the rights granted under the
Licensed Patents, Licensee’s or a Sublicensee’s Licensed Products, or any of
Licensee’s or Sublicensees’ activities undertaken hereunder; (ii) the
production, use, or sale of the Licensed Products by Licensee or a Sublicensee,
or (iii) any advertising or other promotional activities of Licensee or a
Sublicensee with respect to either (i) or (ii). Licensee shall indemnify and
hold each of UNIVERSITY, KUL or CARDIFF Indemnitee harmless against all claims,
demands, losses, damages or penalties (including but not limited to reasonable
attorney’s fees and expenses at the pretrial, trial or appellate level) to the
extent they are made against any of UNIVERSITY, KUL or CARDIFF Indemnitee with
respect to items (i) through (iii) above, whether or not such claims are
groundless or without merit or basis (except with respect to any breach of this
Agreement by UNIVERSITY, KUL or CARDIFF). UNIVERSITY and KUL and CARDIFF shall
indemnify and hold Licensee and each Sublicensee harmless against all claims,
demands, losses, damages or penalties (including but not limited to reasonable
attorney’s fees and expenses at the pretrial, trial or appellate level) to the
extent they are made against UNIVERSITY or KUL or CARDIFF, Licensee or a
Sublicensee in respect to breach of this any representation, warranty or
covenant herein by UNIVERSITY, KUL or CARDIFF, whether or not such claims are
groundless or without merit or basis. The Parties understand and agree that each
Party’s indemnification for any of its respective breaches of its
representations, warranties, covenants and agreements under this Agreement shall
include indemnification for attorney’s fees and expenses.   8.10.  
Indemnification Procedure. As a condition to the indemnification under this
Agreement, an indemnified entity (UNIVERSITY, KUL or a CARDIFF Indemnitee,

Page 14 of 31



--------------------------------------------------------------------------------



 



    Licensee or a Sublicensee as applicable — each being an “Indemnified
Entity”) that intends to claim indemnification under this Article 8 shall
promptly notify Licensee and Sublicensees or UNIVERSITY or KUL or CARDIFF, as
applicable (such indemnifying entity, the “Indemnitor”) of any liability or
action in respect of which the Indemnified Entity intends to claim such
indemnification, and the Indemnitor shall have the right to participate in, and,
to the extent the Indemnitor so desires, jointly with any other Indemnitor
similarly noticed, to assume the defense thereof with counsel selected by the
Indemnitor; provided, however, that an Indemnified Entity shall have the right
to retain its own counsel, with the fees and expenses to be paid by the
Indemnified Entity. The indemnity obligations under this Article 8 shall not
apply to amounts paid in settlement of any loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Indemnitor,
which consent shall not be unreasonably withheld. The failure to deliver notice
to the Indemnitor within a reasonable time after the commencement of any such
action, to the extent such failure substantially impairs Indemnitor’s ability to
defend such action, shall relieve such Indemnitor of any such liability to the
Indemnified Entity with regard to such action under this Article 8. The
Indemnified Entity, its employees, and agents, shall cooperate fully with the
Indemnitor and its legal representatives in the investigation of any action,
claim, or liability covered by this indemnification.   8.11.   Insurance.
Licensee shall obtain and carry in full effect, and shall cause Sublicensees to
obtain and carry in full effect, insurance with coverage and limits, the nature
and extent of which shall be commensurate with those of similar companies in
Licensee’s industry. Such insurance will be written by an insurance company
having a rating reasonably acceptable to CARDIFF and KUL, will name CARDIFF and
KUL as an additional insured, and shall require thirty (30) days written notice
to CARDIFF and KUL prior to cancellation, endorsement or other policy change.
Within thirty (30) days of a request by CARDIFF or KUL, Licensee shall provide
CARDIFF or KUL with appropriate certificates of insurance satisfying the
obligations of Licensee hereunder.

ARTICLE 9. INFRINGEMENT

9.1.   Notice. The parties shall report to each other in writing all suspected
infringement of the Licensed Patents. Should Licensee desire to negotiate with
or file suit against a potential infringer, it shall first provide to CARDIFF a
written analysis setting out in pertinent detail the grounds for infringement
and its proposed legal strategy. Upon such notice, CARDIFF shall permit Licensee
to take action under paragraph 9.2.   9.2.   Enforcement. Subject to paragraph
9.1, Licensee, or a Sublicensee, shall have exclusive authority to negotiate,
license, file suit, or otherwise settle the matter without limitation. Licensee
shall employ counsel reasonably satisfactory to CARDIFF; Licensee and
Sublicensee, as applicable, shall inform CARDIFF of all material developments,
and provide CARDIFF with copies of all material correspondence and pleadings,
subject to any protective order or confidentiality obligations imposed on
Licensee or Sublicensee, as applicable. Licensee and Sublicensee, as applicable,
shall be responsible for its expenses, except that CARDIFF shall cooperate in
all reasonable respects with Licensee’s or Sublicensee’s requests at Licensees
or Sublicensee’s expense. CARDIFF

Page 15 of 31



--------------------------------------------------------------------------------



 



    consents to be joined as a party, if necessary in order for Licensee to
proceed with a suit. CARDIFF will execute any documents and instruments
necessary or appropriate for Licensee or Sublicensee to exercise its rights
under this Article. CARDIFF may be represented by its own counsel in such
proceedings at its own expense. Prosecution, settlement, or abandonment of any
proceeding shall be at Licensee’s or Sublicensee’s reasonable discretion,
provided that Licensee or Sublicensee must not grant any infringer any rights to
the Licensed Patents other than by sublicense pursuant to paragraph 2.3 of this
Agreement. Recoveries collected by Licensee or Sublicensee will be paid as
follows: (a) to Licensee or Sublicensee to reimburse its documented and
reasonable out of pocket third party costs and expenses incurred in such action;
(b) to CARDIFF for its documented and reasonable out of pocket third party costs
and expenses incurred in assisting Licensee; and (c) the remainder, if any,
shall be treated as if it were [******].   9.3.   CARDIFF Enforcement. If
CARDIFF wishes to proceed against a potential infringer where the infringing
process or product is outside the Field and if Licensee agrees in writing to
allow CARDIFF to proceed, CARDIFF shall have exclusive authority to negotiate,
license, file suit or otherwise settle the matter outside the Field. CARDIFF
shall employ counsel reasonably satisfactory to Licensee, inform Licensee of all
material developments, and provide Licensee with copies of all material
correspondence and pleadings, subject to any protective order or confidentiality
obligations imposed on CARDIFF. CARDIFF shall be responsible for its own costs
and expenses, except that Licensee shall cooperate in all reasonable respects
with CARDIFF’s requests at CARDIFF’s expense. Licensee consents to be joined as
a party if necessary in order for CARDIFF to proceed with a suit. Licensee will
execute any documents and instruments necessary or appropriate for CARDIFF to
exercise its rights under this Article. Licensee may be represented by its own
counsel in such proceedings at its own expense. CARDIFF will be responsible for
its own expenses. Recoveries collected by CARDIFF will be paid as follows:
(a) to CARDIFF to reimburse its documented and reasonable out of pocket third
party costs and expenses incurred in such action, (b) to Licensee for its
documented and reasonable out of pocket third party costs and expenses incurred
in assisting CARDIFF, and (c) the remainder, if any, shall be [******]. CARDIFF
has the right to grant nonexclusive licenses outside the Field in settlement of
any permitted enforcement action it initiates. Notwithstanding anything to the
contrary contained herein, CARDIFF hereby covenants and agrees that it will not
grant any exclusive licenses outside the Field with respect to the Licensed
Patents without granting to Licensee a right of first refusal whereby:
(a) CARDIFF shall notify Licensee of all the material terms of such proposed
exclusive license, (b) CARDIFF shall provide to Licensee all of the proposed
definitive agreements with respect to such exclusive license, and (c) Licensee
shall have ninety (90) days following the satisfaction of the matters described
in clauses (a) and (b) to accept or reject such exclusive license on the basis
of the terms described in clauses (a) and (b).   9.4.   Abandonment. If Licensee
or CARDIFF has filed suit and thereafter elects to abandon suit does not waive
any of its enforcement rights under paragraphs 9.2 or 9.3. The rights of
Licensee include the right to abandon a suit or refrain from suit. Licensee’s
abandonment or refraining from suit does not give CARDIFF the right to proceed.

Page 16 of 31



--------------------------------------------------------------------------------



 



ARTICLE 10. CONFIDENTIALITY

10.1.   Confidential Information. Pursuant to and for the purpose of complying
with its obligations under this Agreement (“the Purpose”), either Party may
disclose to the other Party confidential and proprietary information, technical
data, trade secrets or know-how, including but not limited to, research, product
plans, products, markets, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, distribution, sales
methods and systems, and sales and profit figures (the “Confidential
Information”).   10.2.   General Defined Terms. The terms “Recipient” and
“Provider” refer to Licensee, the UNIVERSITY and CARDIFF and KUL in their
capacity either as the recipient or the provider of Confidential Information
under this Agreement.   10.3.   Manner of Disclosure. The Provider may disclose
the Confidential Information to the Recipient, in writing, electronically,
orally or by drawings or inspection of documents or other tangible property for
the Purpose.   10.4.   Non-Disclosure Obligation. In its capacity as Recipient,
each Party agrees that for a period of five (5) years from the date of
disclosures received, that such Party will treat the Confidential Information
with reasonable care to avoid disclosure of the Confidential Information to any
person (natural or otherwise). A Recipient may disclose such Confidential
Information to (i) others within its organization pursuant to paragraph 10.7 and
(ii) to third parties; provided they enter into a confidentiality agreement no
less restrictive than that of this Article 10. A Recipient shall be generally
liable for unauthorized disclosure or failure to exercise such reasonable care,
but a Recipient will not be so restricted with respect to any Confidential
Information which:

  (a).    is in the public domain, not through a breach of this Agreement, at
the time of disclosure;     (b).    after disclosure, becomes part of the public
domain, except through breach of this Agreement by the Recipient;     (c).   
the Recipient can establish by competent proof was legally in its possession at
the time of disclosure by the Provider;     (d).    comes to the Recipient from
third parties who are not under an obligation to the Provider to maintain the
confidentiality of that Confidential Information;     (e).    is independently
developed by employees of the Recipient without use of the Confidential
Information, as shown by competent proof;     (f).    is approved for release by
written authorization of the Provider, or:     (g).    subject to paragraph
10.5, disclosure is required by applicable law or administrative order.

Page 17 of 31



--------------------------------------------------------------------------------



 



10.5.   Required Disclosures. If the Recipient is required by applicable law or
administrative or judicial order to disclose Confidential Information, the
Recipient shall give the Provider prompt notice of such fact so that the
Provider may attempt to obtain a protective order or other appropriate remedy
with respect to any such disclosure. The Recipient shall fully cooperate with
the Provider in connection with the Provider’s efforts to obtain any such order
or other remedy. If any such order or other remedy does not fully preclude
disclosure, the Recipient will make such disclosure only to the extent that such
disclosure is legally required.   10.6.   Limited Use. Acceptance of the
Confidential Information by the Recipient gives the Recipient the right and
obligation to use the Confidential Information only for the Purpose in
accordance with this Agreement and does not give the Recipient any sort of
license to, use of, or any other rights in the Confidential Information.   10.7.
  Internal Dissemination. Recipient’s internal dissemination of the Provider’s
Confidential Information is limited to those employees, officers, directors, and
agents (or, where the UNIVERSITY is the Recipient, those employees, officers,
directors, and agents of the UNIVERSITY) whose duties justify the need to know
such Confidential Information. The Recipient will make all necessary efforts to
require such officers, directors, employees, students and agents, who have been
given access to and who shall receive disclosures of the Confidential
Information, to maintain the strictest secrecy under the terms and conditions of
this Agreement.   10.8.   Unauthorized Use. If any third party makes any
unauthorized use or disclosure of the Confidential Information under this
Agreement, the Recipient shall notify the Provider and cooperate in taking
reasonable steps to protect the Confidential Information from further
unauthorized use or disclosure.   10.9.   Return of Information. Upon
termination or expiration of this Agreement and upon request by the Provider,
the Recipient will promptly return to the Provider all Confidential Information
received from the Provider which is in tangible form or provide a letter
certifying as to its destruction; except that Recipient may keep a single copy
for archival purposes.

ARTICLE 11. TERM AND TERMINATION

11.1.   Term. Unless sooner terminated as otherwise provided herein, this
Agreement begins on the Effective Date and continues until expiration of the
last to expire of the Licensed Patents or patent extension as provided by
paragraph 7.3.   11.2.   CARDIFF and KUL Right to Terminate. CARDIFF or KUL may,
without prejudice to any of its other rights, terminate this Agreement if
Licensee:

  (a).    fails to pay any undisputed amount when due under this Agreement, and
fails to make such payment after ninety (90) days written notice by CARDIFF or
KUL;     (b).    fails to deliver any report when due under this Agreement, and
Licensee fails to make such report after ninety (90) days written notice from
CARDIFF; or

Page 18 of 31



--------------------------------------------------------------------------------



 



  (c).    materially breaches or defaults any other material obligation under
this Agreement other than by (a)-(b) above, and fails to cure such breach or
default within ninety (90) days after receipt of written notice by CARDIFF or
KUL.

11.3.   Licensee Right to Terminate. Licensee may, without prejudice to any of
its other rights, terminate this Agreement:

  (a).    at any time with or without cause effective on ninety (90) days
written notice of termination; or     (b).    if CARDIFF or KUL materially
breaches or defaults any material obligation under this Agreement and fails to
cure such breach or default within ninety (90) days after receipt of written
notice by Licensee.

11.4.   Effect of Termination. If this Agreement terminates in its entirety as
to all Parties for any reason under paragraphs 11.2 or 11.3, on the effective
date of termination Licensee shall immediately cease practicing the inventions
claimed in Valid Claims of Licensed Patents and making, having made and selling
the Licensed Products, and shall return to CARDIFF, or deliver or destroy as
CARDIFF directs, all Confidential Information in its possession; provided,
however, that (a) Licensee and Sublicensee may continue to sell in the ordinary
course of business for a period of one (1) year reasonable quantities of
Licensed Products that are in Licensee’s normal inventory, at the date of
termination if (i) all monetary obligations of Licensee to CARDIFF and KUL have
been satisfied and (ii) royalties on such sales, and any other payments, are
paid to CARDIFF and KUL in the amounts and in the manner provided in this
Agreement and (b) Licensee and Sublicensee shall continue to own all patents,
know-how and other rights developed by such parties on and after the Effective
Date.   11.5.   Survival. Notwithstanding termination or expiration of this
Agreement for any reason, the following provisions shall survive:

  (a).    Licensee’s payment obligations that are accrued and remaining unpaid
or unperformed prior to such termination;     (b).    Articles 4,5,8.6, 8.7, 8.8
10, 11.4, 11.5 12, and 13     (c).    Any cause of action or claim of a Party,
accrued or to accrue, because of any breach or default of this Agreement by the
other Party.

ARTICLE 12. DISPUTE RESOLUTION

12.1.   Non-binding Mediation. Except for the right of each Party to apply to a
court of competent jurisdiction for a temporary restraining order, preliminary
injunction, or other equitable relief, any and all claims, disputes or
controversies arising under, out of, or in connection with this agreement
(including patent validity, claim for theft of trade secrets, unauthorized
disclosure of confidential information, damages, restitution, rescission or
reformation, or any combination of such remedies) that the Parties are unable to
resolve within sixty (60) days following written notice of a dispute including
an attempt to resolve the dispute, will be mediated through non-binding
mediation in good faith as follows: The Party raising such dispute shall
promptly provide notice to the other Party

Page 19 of 31



--------------------------------------------------------------------------------



 



  of its claim, dispute or controversy in a writing that describes in reasonable
detail the nature of the dispute (“Dispute Notice”). By not later than twenty
(20) business days after the recipient has received the Dispute Notice, each
Party shall have selected for itself a representative who has the authority to
bind such Party, and shall additionally have advised the other Party in writing
of the name and title of such representative. These representatives shall meet
in person and in good faith attempt to resolve the dispute within sixty days of
the Dispute Notice. If they fail to resolve it, then by not later than twenty
(20) business day after their meeting date, the Parties shall each notify the
other of two acceptable mediators and the representatives shall promptly select
and agree upon one commonly acceptable mediator for a mediation hearing. Within
thirty days thereafter, the Parties shall enter into good faith mediation and
shall share the costs of mediation equally; provided, however, that each Party
shall pay its own attorneys’ fees. If the representatives of the Parties do not
resolve the dispute within thirty (30) business days after the mediation
hearing, the Parties shall be deemed to have satisfied this requirement for
mediation.   12.2.   CEDR. All disputes between any or all of the Parties
arising out of or in connection with this Agreement and not resolved through
good faith non-binding mediation as set forth in paragraph 12.1 above shall be
referred to mediation in accordance with the CEDR model mediation procedure. To
initiate a mediation, a Party may give notice in writing to another Party
requesting mediation. The mediation shall commence not less than thirty
(30) days after the date of the notice requesting mediation.   12.3.   Continued
Performance. The Parties shall continue to perform their respective obligations
under this Agreement during the resolution of any dispute under the provisions
of this article 12.

ARTICLE 13. MISCELLANEOUS

13.1.   Assignment. This agreement, and the rights and obligations hereunder,
shall not be assigned by LICENSEE without the prior written consent of CARDIFF
and KUL, such consent not to be unreasonably withheld; except that this
Agreement or rights and obligations hereunder may be assigned by LICENSEE
without consent to the acquirer of substantially all of the assets of LICENSEE
to which the assigned rights and obligations pertain. CARDIFF and the UNIVERSITY
and KUL shall be free to assign, novate or otherwise transfer any and/or all of
their rights or obligations hereunder and LICENSEE shall enter into such deed of
assignment, novation or transfer in connection herewith as CARDIFF and the
UNIVERSITY or KUL require. No assignment requiring consent will be effective
unless the assignor has, no less than ten (10) days before the effective date
thereof, (i) delivered written notice of the transaction to the other Parties;
and (ii) caused the successor entity to deliver to such other Parties the form
of a written assignment and assumption by such successor of all of the assigned
terms and conditions of this Agreement, such assignment and assumption to be in
form and substance satisfactory to such other Parties.   13.2.   Entire
Agreement, Amendment and Waiver. This Agreement, including its Appendices,
contains the entire understanding of the parties with respect to the subject

Page 20 of 31



--------------------------------------------------------------------------------



 



    matter of this Agreement and supersedes any and all prior written or oral
discussions, arrangements, courses of conduct or agreements. This Agreement may
be amended only by a written instrument executed by the parties. The waiver of
an obligation hereunder shall not constitute a waiver of any other obligation,
and shall not constitute a permanent waiver of that obligation.   13.3.   Force
Majeure. No Party shall be considered in default or be liable for any delay in
performance or for any non-performance caused by circumstances beyond the
reasonable control of such Party, including but not limited to acts of God,
explosion, fire, flood, accident, strike or other labor disturbance, war
(whether declared or not), terrorism, sabotage, order or decree of any court or
unforeseen or unanticipated action of any governmental authority, or other
causes, whether similar or dissimilar to those specified, that cannot reasonably
be anticipated or controlled by the Party who failed to perform. Performance is
excused only for the duration of the force majeure event and a commercially
reasonable time thereafter.   13.4.   Notices. All notices required or desired
to be given under this Agreement, and all payments to be made to CARDIFF or KUL
under this Agreement, shall be delivered to the parties in the manner set out
herein and at the addresses set forth in Appendix G, unless otherwise set forth
in this Agreement. Notices may be given (i) by hand, or (ii) by certified mail
return receipt requested, or (iii) by commercial carrier. Such notices or
payments are effective upon receipt by an employee, agent, or representative of
the receiving Party authorized to receive notices or other communications sent
or delivered in the manner set forth above.   13.5.   Severability. If any one
or more of the provisions of this Agreement is held by any court of competent
jurisdiction to be invalid, illegal or unenforceable, such provision or
provisions shall be reformed to approximate as nearly as possible the intent of
the Parties, and the validity of the remaining provisions shall not be affected;
provided that such reformation does not depart materially from the intent of the
Parties.   13.6.   Governing Law. This Agreement shall be governed by and
construed in all respects in accordance with the laws of England and Wales and,
subject to the provisions of article 12, the parties (1) submit to the exclusive
jurisdiction of the courts of England and Wales and (2) waive any right each may
have to trial by jury.   13.7.   Damages. The Parties each hereby waive any
right to receive punitive, consequential, special or indirect damages relating
in any way to this Agreement.   13.8.   Marking. Licensee shall place in a
conspicuous location on any Licensed Product (or its packaging where
appropriate) made or sold under this Agreement a patent notice in accordance
with applicable laws.   13.9.   Export Controls. Licensee acknowledges that
Licensed Products may be subject to U.S. laws and regulations controlling the
export of technical data, biological materials, chemical compositions, computer
software, laboratory prototypes and other commodities (“Technical Data”).
Licensee’s transfer of Technical Data may require a license from an agency of
the U.S. government or written assurances by Licensee that Licensee shall not
export Technical Data to certain foreign countries without prior approval of the
U.S.

Page 21 of 31



--------------------------------------------------------------------------------



 



  government. CARDIFF neither represents that an export license will not be
required nor that, if required, such export license shall issue.   13.10.  
Implementation. Each Party shall, at the request of the other Party, execute any
document reasonably necessary to implement the provisions of this Agreement.  
13.11.   Relationship of Parties. The Parties are independent contractors. There
is no relationship of principal to agent, master to servant, employer to
employee, or franchiser to franchisee between the Parties. No Party has the
authority to bind another or incur any obligation on its behalf.   13.12.  
Agreement Conflicts. In the event of a conflict between this Agreement and an
Appendix attached hereto, the terms of this Agreement shall control.   13.13.  
Advertising. Each Party shall not use (and shall prohibit its agents,
Affiliates, licensees and sublicensees from using) the names and marks of the
other Party or any of its agents in connection with any commercial activity
under this Agreement without prior written consent. Notwithstanding the
foregoing, Licensee may use the name of CARDIFF and or the UNIVERSITY and/or KUL
in a non-misleading fashion in (i) business plans, offering memoranda and other
similar documents for the purpose of raising financing for the operations of
Licensee as related to the Licensed Products; (ii) as required in sublicenses to
vest CARDIFF and the UNIVERSITY’s and KUL’s interests as a third party
beneficiary, and (iii) as required in any securities reports required to be
filed with the Securities and Exchange Commission.

(The remainder of this page left blank)

Page 22 of 31



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this License Agreement to be
executed by their authorized officers or representatives on the date indicated
below.
UNIVERSITY COLLEGE CARDIFF
CONSULTANTS LIMITED

             
 
           
By:
                     
Name
  (print):        
Title:
     
 
             
Date:
                     
 
            INHIBITEX, INC.    
 
           
By:
                     
Name
  (print):        
 
     
 
   
Title:
                     
Date:
                     
 
            CARDIFF UNIVERSITY    
 
           
By:
                     
Name
  (print):        
 
     
 
   
Title:
                     
Date:
                     
 
            KATHOLIEKE UNIVERSITEIT LEUVEN    
 
           
By:
                     
Name
  (print):        
 
     
 
   
Title:
                     
Date:
                     

Page 23 of 31



--------------------------------------------------------------------------------



 



APPENDIX A
LICENSED PATENTS

                    CARDIFF                   Case                   Number  
Title   Priority Date   Priority Application   Status/Comments
[******]
  [******]     [******]   [******]   [******]

Page 24 of 31



--------------------------------------------------------------------------------



 



APPENDIX B
ANNUAL LICENSE MAINTENANCE FEES (Paragraph 3.4)
     Licensee shall pay each of KUL and CARDIFF an Annual License Maintenance
Fee of [*****] no later than thirty (30) days after each anniversary of the
Effective Date; provided, however that Licensee shall have no obligation to pay
an annual license maintenance fee in any year that royalty payments are greater
than the Appendix B amount. Only one annual license maintenance fee is due to
each of KUL and CARDIFF by Licensee in any calendar year regardless of the
number of patents within the Licensed Patents, and regardless of the number of
Sublicensees.

Page 25 of 31



--------------------------------------------------------------------------------



 



APPENDIX C
SUBLICENSE FEES (Paragraph 3.5)

1.   Definitions. “Sublicense Payment” means a payment received by Licensee as
direct consideration specifically for the grant of a Sublicense of the Licensed
Patents. For purposes of paragraph 3.5 and this Appendix C, Sublicense Payments
include, but are not limited to, (a) Sublicense signing or upfront fees, (b) the
portion of any premium (the excess over the fair market value) paid by
Sublicensee for debt or equity securities issued by Licensee to a Sublicense to
the extent such premium is (i) direct consideration for entering into a
Sublicense, and (ii) exceeds [******] of the fair market value of the debt or
equity securities issued by Licensee in direct connection with a Sublicense;
(c) development or commercial diligence milestone payments for development or
commercialization of Licensed Products, (d) annual license maintenance fees in
excess of amounts payable to CARDIFF and KUL by Licensee as set forth in
Appendix B; (e) royalties received by Licensee from a Sublicensee; (f) annual
minimum royalty payments received by Licensee from a Sublicensee; or (g) similar
consideration that is milestone-based, development-based, or diligence-based.  
    Notwithstanding the foregoing, Sublicense Payment specifically excludes the
following payments received by Licensee from any Sublicensees: (a) reasonable
funding or reimbursement for research activities performed by Licensee on behalf
of a Sublicensee after the effective date of the respective Sublicense;
(b) reasonable payments or reimbursements for materials made for or transferred
to a Sublicensee after the effective date of the respective Sublicense;
(c) reasonable payments or reimbursements for other expenses incurred by
Licensee on behalf of and for the benefit of a Sublicensee after the effective
date of the respective sublicense; (d) reimbursement for Licensee’s payment of
Patent Expenses to CARDIFF incurred before or after the effective date of the
Sublicense; (e) reasonable payments or reimbursements for the cost of clinical
trials conducted by Licensee or on behalf of Sublicensee after the effective
date of the Sublicense; (f) reasonable payments for the transfer to a
Sublicensee of know-how developed by Licensee without input by CARDIFF or KUL,
or if with input from CARDIFF or KUL, then the pro rata portion of such payment;
and (g) consideration of any kind received by Licensee for the transfer or grant
from Licensee to a Sublicensee of rights, assets or value of any kind other than
rights within the Licensed Patents under this Agreement.       Licensee shall
provide KUL and CARDIFF with a copy of each Sublicense Agreement and any other
contract Licensee may enter into relating to the Licensed Patents and
consideration for a sublicense to the Licensed Patents.   2.   Sublicense Fees.
      If Licensee enters into a Sublicense for Licensed Product, and if Licensee
receives from that Sublicensee any Sublicense Payments related to that Licensed
Product, then Licensee shall pay CARDIFF [*****] and KUL [*****] of such
Sublicense Payments.

Page 26 of 31



--------------------------------------------------------------------------------



 



APPENDIX D
MILESTONE PAYMENTS (Paragraph 3.6)
When each of the following milestone payments becomes due, one half of each
payment shall be paid to CARDIFF and the other half shall be paid to KUL.

          1. Milestone Payments.   Payment (USD)
a. [******]
  $ [*****]  
b. [******]
  $ [*****]  
c. [******]
  $ [*****]  
d. [******]
  $ [*****]  
e. [******]
  $ [*****]  
f. [******]
  $ [*****]  

Page 27 of 31



--------------------------------------------------------------------------------



 



APPENDIX E
ROYALTY REPORTS
     Each Royalty Report due under this Agreement shall provide the following
aggregate information per quarter for all Licensed Products sold by Licensee or
Sublicensees.

1.   Sales report by country sufficient for CARDIFF and KUL to determine
specific volume of sales and total Net Sales in each country;   2.   Number of
units of each Licensed Product sold by Licensee or by Sublicensees;   3.   Total
dollar amount Subject to Royalty;   4.   Applicable Conversion Rate for Foreign
Sales;   5.   Total dollars Converted to U.S. Dollars;   6.   Minimum Royalty
Due, if applicable;   7.   Total Royalty Due;   8.   Names and Addresses of all
Affiliates selling Licensed Product, Sublicensees and Distributors;   9.  
Number of Licensed Products transferred between Affiliates.

Page 28 of 31



--------------------------------------------------------------------------------



 



APPENDIX F
INSURANCE REQUIREMENTS
     Beginning on the date a first clinical trial is initiated incorporating a
Licensed Product and continuing for five years after the date of the last sale
of a Licensed Product in the United States, Licensee shall maintain a commercial
general liability insurance policy that insures Indemnitees and names
Indemnitees as an additional insured for all claims, damages, actions, and
judgments mentioned in Articles 8.9 and 8.10 of this Agreement, and provides
Indemnitees with liability coverage in an amount no less than five million
Dollars ($5,000,000) per occurrence, subject to a reasonable aggregate amount
per policy period.
     In the event that this Agreement terminates without the sale of any
Licensed Product, and no sale of Licensed Product is anticipated, the insurance
required under this paragraph may be discontinued.

Page 29 of 31



--------------------------------------------------------------------------------



 



APPENDIX G
NOTICES

             
1.
  If to CARDIFF:   Dr Nick Bourne    
 
      University College Cardiff Consultants Limited    
 
      30-36 Newport Road     
 
      Cardiff    
 
      CF24 0DE    
 
           
2.
  If to the UNIVERSITY:   Mr Geraint Jones    
 
      Research and Commercial Division    
 
      Cardiff University    
 
      30-36 Newport Road     
 
      Cardiff    
 
      CF24 0DE    
 
           
3.
  If to Licensee:   Dr. Joseph M. Patti, Chief Scientific Officer    
 
      Inhibitex, Inc.    
 
      9005 Westside Parkway    
 
      Alpharetta, GA 30004     
 
      Facsimile: (678) 746-0624     
 
           
 
  With a copy to:   David S. Rosenthal, Esq.    
 
      Dechert,LLP    
 
      30RockefellerPlaza     
 
      New York, New York 10112     
 
      Facsimile: (212) 698-3599     
 
           
4.
  If to KUL:   Paul Van Dun,    
 
      K.U.Leuven R&D    
 
      Minderbroedersstraat 8A,    
 
      B-3000 Leuven, Belgium    
 
      Facsimile: +32-16-326515       
 
     
 
   

Page 30 of 31



--------------------------------------------------------------------------------



 



APPENDIX H
SPONSORED RESEARCH AGREEMENT
To be attached.

Page 31 of 31